Exhibit 10.2

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
September 13, 2011, is by and among HORIZON LINES, INC., a Delaware corporation
(the “Borrower”), certain Subsidiaries of the Borrower as Guarantors, certain
Lenders and WELLS FARGO BANK, N.A. (successor-by-merger to Wachovia Bank,
National Association), as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

RECITALS

A. The Borrower, the Guarantors, certain banks and financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of August 8, 2007 (as amended
by that certain First Amendment to Credit Agreement dated as of June 11, 2009,
as amended by that certain Second Amendment to Credit Agreement and Waiver dated
as of March 9, 2011, as amended by that certain Third Amendment to Credit
Agreement dated as of June 24, 2011, and as further amended and otherwise
modified from time to time, the “Credit Agreement”).

B. The Credit Parties have requested that the Administrative Agent and the
Required Lenders make certain modifications to the Credit Agreement to, among
other things, facilitate the refinancing of the Credit Party Obligations under
the Credit Agreement.

C. The Administrative Agent and the Required Lenders have agreed to do so, but
only pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Estoppel, Acknowledgement and Reaffirmation. The Credit Parties hereby
acknowledge and agree that, as of September 13, 2011, the aggregate outstanding
principal amount of (i) the Revolving Loans was $190,000,000, (ii) the Term Loan
was $79,687,500 and (iii) LOC Obligations was $19,120,845, each of which amounts
constitute a valid and subsisting obligation of the Credit Parties to the
Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. The Credit Parties hereby acknowledge
their obligations under the respective Credit Documents to which they are party,
reaffirm that each of the liens and security interests created and granted in or
pursuant to the Security Documents is valid and subsisting and agree that this
Agreement shall in no manner impair or otherwise adversely affect such
obligations, liens or security interests, except as explicitly set forth herein.

2. Amendments to Credit Agreement. Effective as of the Fourth Amendment
Effective Date (as defined below) upon the terms and subject to the conditions
herein, and in reliance on the representations and warranties contained herein,
the Credit Agreement shall be amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

“Fourth Amendment” shall mean the Fourth Amendment to Credit Agreement, dated as
of the Fourth Amendment Effective Date, among the Credit Parties, the
Administrative Agent, and the Required Lenders.



--------------------------------------------------------------------------------

“Fourth Amendment Effective Date” means September 13, 2011.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Fourth Amendment Effective Date, among the Borrower, the Guarantors, the
Agent, and the Second Lien Agent, as amended or modified from time to time in
accordance with the provisions thereof.

“Restructuring Support Agreement” means collectively each of those certain
Restructuring Support Agreements, dated as of June 1, 2011, by and among the
Borrower, its Subsidiaries party thereto, and certain holders of a majority of
the 2007 Senior Unsecured Convertible Notes, as amended, modified or
supplemented from time to time.

“Second Lien Agent” means Cantor Fitzgerald Securities LLC, not in its
individual capacity but solely in its capacity as the agent for the benefit of
the Second Lien Lenders, together with any successor or replacement trustee
acting in such capacity.

“Second Lien Credit Agreement” means that certain Second Lien Term Loan
Facility, dated as of Fourth Amendment Effective Date, among the Borrower, the
Guarantors, the Second Lien Agent, and the Second Lien Lenders, pursuant to
which the Second Lien Lenders agree to extend loans to the Credit Parties in the
aggregate principal amount not to exceed $25,000,000, as such agreement may be
amended or modified from time to time consistent with the terms of the
Intercreditor Agreement.

“Second Lien Lenders” shall have the meaning ascribed to such term in the
Intercreditor Agreement.

“Second Lien Loan Documents” shall have the meaning ascribed to such term in the
Intercreditor Agreement.

“Second Lien Security Documents” shall have the meaning ascribed to such term in
the Intercreditor Agreement.

(b) The definition of Cash Equivalents and Short-Term Investments in Section 1.1
of the Credit Agreement is hereby amended by restating clause (j) of such
definition to read in its entirety as follows: “(j) in the case of Foreign
Subsidiaries, substantially similar foreign equivalents of those Cash
Equivalents and Short-Term Investments described in clauses (a) through
(i) above.”

 

2



--------------------------------------------------------------------------------

(c) The definition of Material Adverse Effect in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or condition (financial or otherwise) of
the Borrower, individually, or the Credit Parties and their Subsidiaries taken
as a whole, (b) the ability of the Credit Parties and their Subsidiaries taken
as a whole, to perform their payment obligations under the Credit Documents or
the ability of the Credit Parties taken as a whole to perform their material
obligations (other than payment obligations) under the Credit Documents or
(c) the validity or enforceability of this Agreement, any of the Notes or any of
the other Credit Documents or the material rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder. Notwithstanding
anything herein to the contrary, the occurrence of (i) the DOJ Judgment and
Payment Deferral, (ii) any default or event of default under the 2007 Senior
Unsecured Convertible Notes arising solely in connection with the DOJ Judgment
and Payment Deferral (only to the extent that such default or event of default
has not resulted, or does not result, in the 2007 Senior Unsecured Convertible
Notes being declared due and payable prior to the stated maturity thereof),
(iii) the Borrower’s senior management changes announced on February 24, 2011,
and/or (iv) any of the events or items described on or referenced in Schedule
1.1(e), shall not be construed, individually or in the aggregate, as causing or
being reasonably expected to cause a Material Adverse Effect on any Credit Party
or any of their Subsidiaries.

(d) The definition of Permitted Liens in Section 1.1 of the Credit Agreement is
hereby amended by replacing the term “[Reserved]” in clause (r) of such
definition with the following:

Liens granted by the Loan Parties to the Second Lien Agent, for the benefit of
the Second Lien Lenders, pursuant to the Second Lien Security Documents to the
extent that (i) such Liens are subject at all times to the terms and conditions
of the Intercreditor Agreement and (ii) the aggregate principal amount of
Indebtedness secured thereby does not exceed $25,000,000;

(e) The definition of Restricted Payment in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Capital Stock of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earn out obligation, (e) any payment or prepayment of principal of, premium, if
any, or interest on, redemption, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt of any Credit Party or
any of its Subsidiaries, (f) the payment by any Credit Party or any of its
Subsidiaries of any management, advisory or consulting fee to any Person or the
payment of any extraordinary salary, bonus or other form of compensation to any
Person who is directly or indirectly a significant partner, shareholder, owner
or executive officer of any such Person, to the extent such extraordinary
salary, bonus or other form of compensation is not included in the corporate
overhead of such Credit Party or such Subsidiary, (g) any cash payment with
respect to Indebtedness convertible into Capital Stock due upon the conversion
thereof, (h) any payment of any amount owed with respect to the DOJ Judgment and
Payment Deferral prior to the date on which such payment is due, (i) any
prepayment of principal or any redemption, purchase, retirement, defeasance,
sinking fund or similar payment prior to maturity with respect to any unsecured
Indebtedness, Indebtedness convertible into Capital Stock or other Indebtedness
junior to the Loans of any Credit Party or any of its Subsidiaries, (j) from and
after the Fourth Amendment Effective Date, any cash payment, prepayment,
redemption, purchase, retirement, defeasance, sinking fund or similar cash
payment with respect to the Indebtedness of the Credit Parties under the Second
Lien Credit Agreement, the Second Lien Security Documents, the Restructuring
Support Agreement or any documents or instruments relating thereto other than
payment of reasonable expenses and regularly scheduled interest, fees, and other
amounts becoming due thereunder to the extent (1) such payments are permitted by
and have not been blocked under Section 2.3 of the Intercreditor Agreement and
(2) such payments are funded dollar-for-dollar by advances made under the Second
Lien Credit Agreement and received by the Borrower, provided that once the
outstanding principal amount of term loans advanced to the Borrower under the
Second Lien Credit Agreement equals $25 million, subsequent payments pursuant to
this clause (j) may be funded in an aggregate amount not to exceed $500,000 from
sources other than advances under the Second Lien Credit Agreement if, at the
time of any such payment, (A) no Default or Event of Default under
Section 8.1(a) hereof has occurred and is continuing, (B) the Loans have not
been accelerated under Section 8.2 hereof, and (C) none of the Restructuring
Support Agreements has been terminated or modified in any manner prohibited by
Section 7.15 hereof (it being agreed that this clause (j) shall not apply to or
restrict any return to the Second Lien Lenders of amounts held in the Escrow
Account (as defined in the Second Lien Credit Agreement) although such return
may otherwise constitute or give rise to a Default or Event of Default
hereunder), or (k) from and after the Fourth Amendment Effective Date, any cash
payment, prepayment, redemption, purchase, retirement, defeasance, sinking fund
or similar cash payment with respect to the Indebtedness of the Credit Parties
under the 2007 Senior Unsecured Notes or any documents or instruments relating
thereto other than payment of reasonable expenses and payment of regularly
scheduled interest, fees, and other amounts, in each case accruing or incurred
after the Fourth Amendment Effective Date and becoming due thereunder.

 

3



--------------------------------------------------------------------------------

(f) The definition of Subordinated Debt in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms reasonably acceptable to the Administrative Agent, but for the avoidance
of doubt, excluding the Indebtedness evidenced by the Second Lien Loan
Documents.

(g) The definition of Transaction Costs in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Transaction Costs” shall mean the fees and expenses, including but not limited
to professional fees and expenses, incurred by the Borrower and its Subsidiaries
in connection with (a) the Transactions, (b) the First Amendment, (c) the Second
Amendment, (d) any consent or waiver of the holders of the 2007 Senior Unsecured
Convertible Notes in connection with the DOJ Judgment and Payment Deferral or
otherwise, (e) any proposed refinancing of the Credit Party Obligations or the
Indebtedness under the 2007 Senior Unsecured Convertible Notes, (f) the Third
Amendment, (g) the Fourth Amendment, (h) the Second Lien Credit Agreement, and
(i) the Restructuring Support Agreement (provided that any fees and expenses
incurred by the Borrower and its Subsidiaries in connection with the foregoing
clauses (c), (d), (e), (f), (g), (h) and (i) in excess of an aggregate amount of
$15,000,000 shall be deemed not to constitute “Transaction Costs” for purposes
of this Agreement).

 

4



--------------------------------------------------------------------------------

(h) Section 4.2(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Security Documents or which are contained in
any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date (except for those which expressly
related to an earlier date); provided, however, notwithstanding the foregoing,
from and after the Fourth Amendment Effective Date, the Borrower shall not be
required, as a condition precedent to the Fourth Amendment Effective Date or any
Extension of Credit, to make the representations and warranties contained in
Section 3.16 hereof, and shall be deemed not to have made such representations
and warranties in Section 3.16 hereof in connection with the Fourth Amendment or
each Extension of Credit after the Fourth Amendment Effective Date.

(i) Section 5.7 of the Credit Agreement is hereby amended by (i) striking the
word “and” at the end of Section 5.7(h), (ii) replacing the period at the end of
Section 5.7(i) with a semi-colon and the word “and”, and (iii) adding a new
subsection (j) to read as follows:

(j) promptly, of the occurrence of any default or event of default under the
Second Lien Credit Agreement, any breach or termination of the Restructuring
Support Agreement, or of any withdrawal by or repayment to any of the Second
Lien Lenders of any funds in the Escrow Account.

(j) Section 7.1 of the Credit Agreement is hereby amended by (i) striking the
word “and” at the end of Section 7.1(s), (ii) replacing the period at the end of
Section 7.1(t) with a semi-colon and the word “and”, and (iii) adding a new
subsection (u) to read as follows:

(u) Indebtedness of the Credit Parties arising under the Second Lien Loan
Documents in an aggregate principal amount which does not exceed $25,000,000, to
the extent that (1) the loans and advances in connection therewith are funded
directly into accounts subject to a Deposit Account Control Agreement, and
(2) the Borrower has provided written notice to the Administrative Agent of the
date, amount and anticipated usage of such loans and advances substantially
contemporaneously with the Borrower’s notice of borrowing with respect thereto
under the Second Lien Credit Agreement.

 

5



--------------------------------------------------------------------------------

(k) Section 7.3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 7.3 Nature of Business

The Credit Parties will not, nor will they permit any Subsidiary to, alter the
character of their business in any material respect from that conducted as of
the Closing Date, except for reasonable extensions thereof and businesses
reasonably related, ancillary or complimentary thereto; provided, however, that
nothing in this Section 7.3 shall restrict any Credit Party or its Subsidiaries
from pursuing and implementing strategic alternatives with respect to the
trans-Pacific service of the Credit Parties and their respective Subsidiaries,
including, but not limited to, (i) changing the existing service offering,
(ii) entering into vessel sharing arrangements with other trans-Pacific
carriers, and (iii) shutting down or effecting other dispositions of the
trans-Pacific service and the assets related thereto, in each case to the extent
any such actions do not cause or result in a Material Adverse Effect.

(l) Section 7.4(a) of the Credit Agreement is hereby amended by (1) striking the
word “and” and the end of clause (xv) thereof, (2) striking the period at the
end of clause (xvi) thereof and replacing it with a semi-colon, (3) amending and
restating clause (xvi) thereof in its entirety by deleting the existing clause
(xvi) thereof and substituting therefor a new clause (xvi) as follows, and
(4) adding new clauses (xvii), (xviii) and (xix) reading in their entirety as
follows:

(xvi) the sale, wind-up, shutdown or other disposition (in one or more
transactions) of all or substantially all of the current business of Horizon
Logistics, LLC and its subsidiary Aero Logistics, LLC as integrated third-party
logistics providers of transportation and distribution solutions (including
transportation management, full truckload and less-than truckload transportation
brokerage, international ocean transportation as a Non-Vessel Operating Common
Carrier, expedited ground and international air, and warehousing and
distribution services) to client-shippers requiring transportation services
principally to, from and within North America (such business, the “Logistics
Business”), whether such sale or sales, wind-up, shutdown or other dispositions
are consummated via one or more dispositions of the Capital Stock in such
Subsidiaries and/or via one or more dispositions of the assets and liabilities
of the Logistics Business;

(xvii) the sale or other disposition of (A) ownership interests in three
(3) refurbished Hitachi cranes with tag numbers H209-14, H209-16 and H209-17 and
the so-called “Subic Bay crane” with tag number HC01110600000, each located in
Guam, and (B) interests in Rubber Tire Gantry Cranes with serial numbers G924
and G925, each located in Hawaii;

(xviii) the sale or other disposition of the three cranes not yet placed into
service that were initially purchased for use in Horizon Lines, LLC’s Anchorage,
Alaska terminal; and

 

6



--------------------------------------------------------------------------------

(xix) with respect to the trans-Pacific service of the Credit Parties and their
Subsidiaries, the entry into vessel sharing arrangements with other
trans-Pacific carriers and/or the shutdown or other disposition of the
trans-Pacific service and the assets related thereto, in each case to the extent
not causing or resulting in a Material Adverse Effect.

(m) Section 7.4(a) of the Credit Agreement is further amended by amending and
restating clauses (A) and (C) in the last paragraph of Section 7.4(a) to read
respectively as follows:

(A) with respect to clauses (i)(A), (vi), (vii)(B), (xiv), (xv), and
(xvii) through (xix) above, at least 75% of the consideration received thereof
by the Credit Parties or any such Subsidiary shall be in the form of cash or
Cash Equivalents and Short-Term Investments, …

(C) with respect to clauses (iii), (vi), (vii), (viii), (ix), (xvi), (xvii),
(xviii) and (xix) above, no Default or Event of Default shall exist or shall
result therefrom; [.]

(n) Section 7.9 of the Credit Agreement is hereby amended by revising clause
(i) thereof to read in its entirety as follows: “(i) this Agreement, the other
Credit Documents, or the Second Lien Loan Documents”[.]

(o) Section 7.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 7.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person; (b) to make dividends or other distributions
payable to the Credit Parties (directly or indirectly through its Subsidiaries)
and (c) to pay the premium under the convertible bond hedging transactions
evidenced by confirmation agreements dated as of August 1, 2007 between the
Borrower and each of Goldman, Sachs & Co., Bank of America, N.A. and Wachovia,
in each case pursuant to the terms thereof.

(p) The Credit Agreement is further amended by adding a new section 7.15 which
reads in its entirety as follows:

Section 7.15 Amendment of Restructuring Support Agreement.

The Credit Parties will not, without the prior written consent of the Required
Lenders, amend, modify, waive or extend, or permit the amendment, modification,
waiver or extension of any term of any Restructuring Support Agreement (as in
effect on the Fourth Amendment Effective Date) in a manner that (a) delays the
implementation of the refinancing transactions contemplated therein later than
October 15, 2011, (b) contemplates any treatment of the Credit Party Obligations
other than the full cash repayment thereof (or in the case of Letters of Credit,
the replacement, cash collateralization or support thereof with other letters of
credit satisfactory to the Issuing Lender in its sole discretion) upon such
implementation, or (c) adds any conditions precedent or other requirements upon
the Credit Parties which materially and adversely affects the Credit Parties’
ability to consummate the refinancing transactions contemplated therein.

 

7



--------------------------------------------------------------------------------

(q) Section 8.1(e) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(e) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against a Credit Party or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party or any of its Subsidiaries shall take any action indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) a Credit Party or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing their
inability to, pay its debts as they become due; or [.]

(r) Section 8.1(f) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(f) Judgment Default. On or after the Fourth Amendment Effective Date, (i) one
or more judgments, decrees, settlements or fines (individually, a “Judgment” and
collectively, the “Judgments”)(other than each of the items referenced in the
second and the last items of Schedule 1.1(e), to the extent constituting a
Judgment or Judgments) shall be entered into by, or entered, issued or levied
against, a Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by insurance) of $1,000,000 or more and all
such Judgments shall not have been paid and satisfied in full, vacated,
discharged in full, stayed or bonded pending appeal within 45 days from the
entry thereof; (ii) any injunction, temporary restraining order or similar
decree shall be issued against a Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; or (iii) any default or event of default shall occur
under Section 5.01(h) (judgment default) or any successor section of the
Indenture, dated as of August 8, 2007, between the Borrower, as issuer, and The
Bank of New York Trust Company, N.A., as trustee, relating to the 2007 Senior
Unsecured Convertible Notes; or [.]

 

8



--------------------------------------------------------------------------------

(s) Section 8.1(m) of the Credit Agreement is amended and restated in its
entirety to read as follows:

(m) Other Cross-Defaults. On or after the Fourth Amendment Effective Date, the
Credit Parties or any of their Subsidiaries shall default in (i) the payment
when due under any Contractual Obligation which would become an event of default
under such agreement and which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) the performance
or observance, of any obligation or condition of any Contractual Obligation
which has become an event of default under such agreement and which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; or [.]

(t) Section 8.1 of the Credit Agreement is further amended by striking the word
“or” at the end of subsection (o) thereof, replacing the period at the end of
subsection (p) thereof with a semi-colon, and adding new subsections (q),
(r) and (s) to read as follows:

(q) Second Lien Credit Agreement. Any default (which is not waived or cured
within the applicable grace period) or any event of default shall occur under
the Second Lien Credit Agreement or the Second Lien Security Documents, or any
of the Second Lien Lenders shall remove or withdraw from the Escrow Account (as
defined in the Second Lien Credit Agreement) any of the funds deposited therein
at any time other than to fund loans to the Borrower;

(r) Restructuring Event of Default. (i) A breach (which is not promptly waived
or cured) of any of the Credit Parties’ (or their Subsidiaries’) material
obligations under any Restructuring Support Agreement and the Restructuring Term
Sheet incorporated therein; (ii) the termination of any of the Restructuring
Support Agreements; or (iii) Borrower’s failure to issue the First Lien Secured
Notes and the Second Lien Secured Notes (each as defined in the Restructuring
Support Agreements) and close the Exchange Offer, each on terms and conditions
described in the Restructuring Support Agreements, by September 30, 2011 or such
later date to which such deadline is extended pursuant to the Restructuring
Support Agreements;

(s) Intercreditor Agreement. The provisions of the Intercreditor Agreement shall
cease to be in full force and effect or shall cease to give the Administrative
Agent or the Lenders the rights, powers and privileges purported to be created
thereby, or any Credit Party shall contest in any manner the validity or
enforceability of the Intercreditor Agreement.

(u) The Credit Agreement is further amended by adding as a schedule, in the
appropriate numerical order, Schedule 1.1(e), in the form and content as
attached to this Agreement in Exhibit “A” hereto.

 

9



--------------------------------------------------------------------------------

3. Lender Advisor. Counsel to the Administrative Agent has engaged a financial
advisor to monitor the Credit Parties’ financial and operational performance and
conduct (or subcontract) an appraisal or field exam of the Collateral. The
Credit Parties hereby acknowledge and reaffirm their obligations, in accordance
with the terms of the Second Amendment, to (a) provide commercially reasonable
cooperation with such financial advisor and provide such financial advisor with
reasonable access to any non-privileged information reasonably necessary for it
to perform the services for which it was engaged and (b) promptly reimburse
counsel to the Administrative Agent for all reasonable documented fees and
out-of-pocket expenses incurred in connection with counsel’s engagement of such
financial advisor promptly after written demand therefor.

4. Amendment Fee. As a condition to the effectiveness of this Agreement, the
Borrower shall pay to the Administrative Agent, for the account of each Lender
that executes this Agreement and returns a signature page hereto to the
Administrative Agent no later than 1:00 pm Eastern time on September 13, 2011, a
fee of 10 basis points on the sum of (i) the amount of such Lender’s Revolving
Commitment plus (ii) the amount of the Term Loan held by such Lender (the
“Amendment Fee”). The Amendment Fee shall be fully earned and non-refundable as
of the Fourth Amendment Effective Date.

5. Conditions Precedent. This Agreement shall be and become effective as of the
date of satisfaction, provided that such date of satisfaction occurs on or
before September 13, 2011 (the “Fourth Amendment Effective Date”), of the
following conditions in form and substance satisfactory to the Administrative
Agent:

(a) The Administrative Agent shall have received counterparts of this Agreement
duly executed by each of the Credit Parties, the Administrative Agent and the
Required Lenders;

(b) The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party;

(c) The Administrative Agent shall have received customary favorable opinions of
counsel to the Borrower, addressed to the Administrative Agent and each Lender,
dated the Fourth Amendment Effective Date, and in form and substance, including
without limitation opinions as to corporate authority and no conflicts with
customarily applicable laws or organizational documents, satisfactory to the
Administrative Agent;

(d) The Administrative Agent shall have received the Amendment Fee (for the
account of each Lender that executes this Agreement) and all other fees due and
payable to the Administrative Agent in each case in connection with the
arrangement, negotiation, preparation, execution and delivery of this Agreement;

(e) The Administrative Agent shall have received reimbursement from the Borrower
for all costs (including without limitation reasonable fees and costs of counsel
to the Administrative Agent and the financial advisor engaged by counsel to the
Administrative Agent) incurred in connection with the Credit Documents and this
Agreement and invoiced through the Fourth Amendment Effective Date;

(f) The Administrative Agent shall have received the Intercreditor Agreement, in
form and content satisfactory to the Administrative Agent, executed by each of
the Credit Parties and the Second Lien Agent (for itself and on behalf of the
Second Lien Lenders);

 

10



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received true and complete copies of the
Second Lien Credit Agreement, together with each of the other principal
documents, instruments and agreements executed and delivered in connection
therewith, including, without limitation the guaranties, all security agreements
and other agreements executed and delivered in connection therewith pursuant to
which any security interests are granted, the Disclosure Letter, the Commitment
Letter and the Escrow Agreement, as such terms are defined in the Second Lien
Credit Agreement, all such agreements, documents and instruments being
satisfactory in form and content to the Administrative Agent;

(h) The Administrative Agent shall have received confirmation, in form and
substance reasonably acceptable to the Administrative Agent, that the Borrower
shall make or have made the following payments pursuant to a written statement
of the flow of funds substantially simultaneously with the closing of the Second
Lien Credit Agreement, such statement being in form and substance satisfactory
to the Administrative Agent: (i) the payment in full of the accrued interest due
under the 2007 Senior Unsecured Convertible Notes that was due on August 15,
2011; (ii) the payment in full of all fees, costs and expenses due and payable
to or for the benefit of the lenders under the Second Lien Credit Agreement upon
the effectiveness thereof (including the reimbursement of funds relating to any
commitment or similar fees and expenses paid on or after August 15, 2011 by the
Borrower in connection therewith); (iii) the payment in full of all fees, costs
and expenses due and payable in connection with the Restructuring Support
Agreements as of the date hereof (including the reimbursement of funds relating
to any commitment or similar fees and expenses paid on or after August 15, 2011
by the Borrower in connection therewith); and (iv) the payment in full of all
fees, costs and expenses due and payable to or for the benefit of the holders of
the 2007 Senior Unsecured Convertible Notes as of the date hereof. Payments
pursuant to clauses (ii), (iii) and (iv) hereof shall include all such
professional fees and expenses arising or incurred prior to the Fourth Amendment
Effective Date that are unpaid as of such date;

(i) The Administrative Agent shall have received true and complete copies of the
Restructuring Support Agreement and all exhibits and schedules thereto and all
amendments, modifications or restatements thereof as of the Fourth Amendment
Effective Date; and

(j) The Administrative Agent shall have received an opinion of counsel to the
Credit Parties, dated as of the Fourth Amendment Effective Date and addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent providing the opinion that no conflicts
exist between the Credit Agreement and the Security Documents, as amended by
this Agreement, and the Second Lien Credit Agreement and the Second Lien
Collateral Documents (in each case subject to customary limitations). The
Administrative Agent shall have received evidence that the Administrative Agent
and the Lenders have been permitted to rely on such opinion or opinions, such
evidence to be in form and substance acceptable to the Administrative Agent.

6. Representations of the Credit Parties. Each of the Credit Parties hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) Each of the Credit Parties has the full corporate or company power and
authority to enter, execute and deliver this Agreement and perform its
obligations hereunder, under the Credit Agreement, as amended hereby, and under
each of the Credit Documents. The execution, delivery and performance by each of
the Credit Parties of this Agreement, and the performance by each of the Credit
Parties of the Credit Agreement, as amended hereby, and each other Credit
Document to which it is a party, in each case, are within such Person’s powers
and have been authorized by all necessary corporate, limited liability or
partnership action of such Person.

 

11



--------------------------------------------------------------------------------

(b) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with its execution, delivery or performance of this
Agreement and the transactions contemplated hereby.

(d) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.

(e) As of the date hereof after giving effect to this Agreement, no Default or
Event of Default exists under the Credit Agreement or any of the other Credit
Documents.

(f) As of the date hereof after giving effect to this Agreement, the
representations and warranties made by the Credit Parties in each of the Credit
Documents (i) with respect to representations and warranties that contain a
materiality qualification, are true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
are true and correct in all material respects, in each case on and as of the
Fourth Amendment Effective Date as if made on and as of such date (except for
those which expressly relate to an earlier date).

(g) The proceeds from the initial advance under the Second Lien Credit
Agreement, made on or about the Fourth Amendment Effective Date, shall be
transferred to make the payments described in Section 5(h) hereof in accordance
with the written statement of the flow of funds provided by the Borrower to the
Administrative Agent in accordance with Section 5(h) hereof.

7. Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Agreement, each of the Credit Parties hereby
releases and forever discharges the Administrative Agent, the Lenders and　each
of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Credit Documents through the date of this Agreement, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Credit
Parties may have or claim to have against any of the Lender Group.

 

12



--------------------------------------------------------------------------------

8. Reaffirmation of Guaranty. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Agreement, (b) affirms all of its
obligations under the Credit Documents after giving effect to the transactions
contemplated hereby and (c) agrees that except as expressly provided herein,
this Agreement and all documents executed in connection herewith do not operate
to reduce or discharge such Guarantor’s obligations under the Credit Documents.

9. Expenses. Upon written demand therefor, the Credit Parties shall pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel to the Administrative Agent and the financial advisor engaged by counsel
to the Administrative Agent) in connection with or related to the negotiation,
drafting, and execution of this Agreement and the closing of the transactions
contemplated hereby.

10. Authorization of Administrative Agent. Each of the Lenders executing this
Agreement hereby authorizes and requests the Administrative Agent to execute and
deliver this Agreement, the Intercreditor Agreement, and all such other
documents, agreements and instruments which are necessary or reasonably
incidental thereto to give effect to the terms thereof.

11. Reference to and Effect on Credit Documents. Except as specifically modified
herein, the Credit Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent and the Lenders
under any of the Credit Documents, or constitute a waiver or amendment of any
provision of any of the Credit Documents, except as expressly set forth herein.
This Agreement shall constitute a Credit Document.

12. Further Assurances. The Credit Parties each agree to execute and deliver, or
to cause to be executed and delivered, all such instruments as may reasonably be
requested to effectuate the intent and purposes, and to carry out the terms, of
this Agreement.

13. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF, EXCEPT AS SET FORTH IN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW. The jurisdiction, service of process
and waiver of jury trial provisions set forth in Sections 10.14 and 10.17 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.

14. Miscellaneous.

(a) This Agreement shall be binding on and shall inure to the benefit of the
Credit Parties, the Administrative Agent, the Lenders and their respective
successors and permitted assigns. The terms and provisions of this Agreement are
for the purpose of defining the relative rights and obligations of the Credit
Parties, the Administrative Agent and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.

(b) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(c) Wherever possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

(d) Except as otherwise provided in this Agreement, if any provision contained
in this Agreement is in conflict with, or inconsistent with, any provision in
the Credit Documents, the provision contained in this Agreement shall govern and
control.

(e) This Agreement may be executed in any number of separate counterparts, each
of which shall collectively and separately constitute one agreement. Delivery of
an executed counterpart of this Agreement by telecopy or other electronic
imaging means (including .pdf) shall be effective as an original.

15. Entirety. This Agreement and the other Credit Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Credit Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.

[remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Fourth Amendment to
Credit Agreement to be duly executed on the date first above written.

 

BORROWER:     HORIZON LINES, INC.,     a Delaware corporation     By:  

 

    Name:     Title: GUARANTORS:     HORIZON LOGISTICS, LLC,     a Delaware
limited liability company     By:  

 

    Name:     Title:     HORIZON LINES OF PUERTO RICO, INC.,     a Delaware
corporation     By:  

 

    Name:     Title:     HORIZON LINES OF ALASKA, LLC,     a Delaware limited
liability company     By:  

 

    Name:     Title:     SEA-LOGIX, LLC,     a Delaware limited liability
company     By:  

 

    Name:     Title:

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    HORIZON LINES, LLC,     a Delaware limited liability company     By:  

 

    Name:     Title:    

HORIZON SERVICES GROUP, LLC,

a Delaware limited liability company

    By:  

 

    Name:     Title:    

HAWAII STEVEDORES, INC.,

a Hawaiian corporation

    By:  

 

    Name:     Title:    

AERO LOGISTICS, LLC,

a Delaware limited liability company

    By:  

 

    Name:     Title:    

HORIZON LINES HOLDING CORP.,

a Delaware corporation

    By:  

 

    Name:     Title:

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    HORIZON LINES OF GUAM, LLC,     a Delaware limited liability company     By:
 

 

    Name:     Title:    

HORIZON LINES VESSELS, LLC,

a Delaware limited liability company

    By:  

 

    Name:     Title:

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, N.A.     (successor-by-merger to
Wachovia Bank,     National Association), as a Lender     and as Administrative
Agent     By:  

 

    Name:     Title:

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:    

 

    [INSERT NAME OF LENDER ABOVE]     By:  

 

    Name:     Title:

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “A”

Schedule 1.1(e)

The following items shall not constitute a Material Adverse Effect:

 

  1. Notice of delisting of the Borrower’s stock on the New York Stock Exchange
(NYSE), so long as the Borrower is diligently pursuing a plan of action with the
NYSE to avoid delisting.

 

  2. Settlement of non-antitrust litigation in the aggregate amount not to
exceed $7.5 million.

 

  3. Events described in the Borrower’s Form 10-Q for the quarterly period ended
March 27, 2011 filed on April 29, 2011, including those described in Section 15
(Commitment and Contingencies) and Section 17 (Subsequent Events) of Part I, and
in Section 1 (Legal Proceedings) and Section 5 (Other Information) of Part II.

 

  4. Events described in the Borrower’s Form 10-Q for the quarterly period ended
June 26, 2011 filed on July 29, 2011, including those described in Section 16
(Commitment and Contingencies) of Part I, and in Section 1 (Legal Proceedings)
of Part II.

 

  5. Items disclosed in writing to, and acknowledged by, the Administrative
Agent on or prior to the Fourth Amendment Effective Date. The Borrower
acknowledges that the Administrative Agent shall disclose such items to the
“private side” Lenders in a confidential manner.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT